Citation Nr: 0717439	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  03-16 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for bilateral pes 
planus (claimed as flat feet).  

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to an initial compensable disability rating 
for left inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and October 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The veteran testified before the 
RO at a hearing in March 2004 and the undersigned at a Travel 
Board hearing in May 2006.  Transcripts of these hearings are 
associated with the claims folder.

The veteran has also raised the issues of entitlement to 
service connection for headaches and entitlement to service 
connection for prostate problems, secondary to service 
connected left inguinal hernia repair.  These matters are not 
currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
action.

The issues of service connection for bilateral pes planus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The medical evidence does not demonstrate that the 
veteran has a back disorder that had its onset during active 
duty or that is otherwise related to his service.

3.  The medical evidence does not demonstrate that the 
veteran has chronic sinusitis that had its onset during 
active duty or that is otherwise related to his service.

4.  The veteran's residuals of left inguinal hernia repair 
are currently manifested by 
chronic recurring left inguinal discomfort with no hernia 
present on physical examination.  


CONCLUSIONS OF LAW

1.  Service connection for a back disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  Service connection for sinusitis is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  The criteria for a compensable disability rating for 
residuals of left inguinal hernia repair have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7338 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's assertion that he 
suffers from a back disorder due to an August 1962 episode of 
heavy lifting in service.  He also contends that his current 
sinusitis is related to service.  Finally, he contends that 
his left inguinal hernia repair disorder is more disabling 
than evaluated.    



Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

The Board finds that VA satisfied its duty to notify by means 
of letters sent to the veteran in May 2002 and May 2004.  
These letters informed the veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Specifically, the 
May 2002 letter addressed the hernia and back issues and 
contained the requirements for obtaining service connection 
in a section entitled "What Must The Evidence Show To 
Establish Entitlement To The Benefit You Want?".  The May 
2004 letter addressed the issue of entitlement to service 
connection for sinusitis and contained the requirements for 
obtaining service connection in a section entitled "What 
Must the Evidence Show." These letters also requested that 
the veteran inform VA of any evidence that would support his 
claims.        

While the May 2004 letter explicitly asked the veteran to 
send "any evidence in [his] possession that pertains to 
[his] claim" the May 2002 letter admittedly does not contain 
this language.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, 
as a practical matter the Board finds that he has been 
notified of the need to provide such evidence.  The May 2002 
letter informed the veteran that additional information or 
evidence was needed to support his claims, and asked him to 
send the information or evidence to the RO.  Specifically, 
the May 2002 letter requested that the veteran "Send the 
information describing additional evidence or the evidence 
itself" to the address at the top of the letter.    

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. 

With regard to the back and sinusitis service connection 
issues on appeal, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his claims, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal until April 
2006.  Despite the untimely notice provided to the veteran, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability ratings and 
effective dates to be assigned are rendered moot.  

With regard to the left inguinal hernia repair rating issue 
on appeal, the veteran was provided with notice of what type 
of information and evidence was needed to substantiate his 
claim for a higher initial rating in various communications 
from the RO, but he was not provided with notice of the type 
of evidence necessary to establish an effective date for the 
disability on appeal until April 2006.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board also finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard, 4 Vet. App. at 394.  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for a higher rating, any question 
as to the appropriate effective dates to be assigned for this 
disability are rendered moot.  Also, as the RO has awarded 
the veteran a noncompensable rating for his left inguinal 
hernia repair from the earliest date possible, the date of 
the claim, any question as to the appropriate effective dates 
to be assigned for this disability are also rendered moot.

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  See, in addition to the VCAA notices 
described above, rating decision dated in November 2002, 
Statement of the Case dated in May 2003, Substantive Appeal 
received in June 2003, Supplemental Statement of the Case 
dated in April 2004, rating decision dated in October 2004, 
Notice of Disagreement received in November 2004, Statement 
of the Case dated in February 2005, Substantive Appeal 
received in March 2005, Supplemental Statement of the Case 
dated in March 2006, and statement in support of claim 
received in March 2006.  

In short, the Board finds that the duty to notify the veteran 
as to the evidence needed to substantiate his claim was 
satisfied, and the Board must now examine whether the duty to 
assist was satisfied.  For claims for service connection and 
higher initial ratings, the duty to assist includes obtaining 
relevant records.  38 C.F.R. § 3.159(c).  In the present 
case, the claims folder contains all available service 
medical records, VA treatment records, and private medical 
records.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA, see 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, and the Board 
will proceed with an analysis of this appeal.

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

        1.  Back

Both VA and private medical records show that the veteran 
currently has a back disorder.  A VA examination report dated 
in October 2002 characterizes the back disorder as "chronic 
lower back pain with MRI demonstrated disc bulge with left 
foraminal occlusion at L5-S1."  

The veteran initially contended that his current back 
disorder was caused by a spinal anesthetic administered in 
service.  Service medical records indicate that the veteran 
underwent a left inguinal hernioplasty in August 1962.  The 
anesthesia used for this procedure was noted to be spinal 
(pontocaine).  The veteran was afforded a VA examination for 
his back disorder in October 2002.  As above, the examiner 
diagnosed the veteran with "chronic lower back pain with MRI 
demonstrated disc bulge with left foraminal occlusion at L5-
S1."  However, the October 2002 VA examiner opined that it 
was highly unlikely that the administration of a spinal 
anesthetic in service would produce a herniated disc.  Based 
on this opinion, the RO denied service connection for a back 
disorder by rating decision in November 2002.  

The veteran currently contends that he injured his back while 
lifting an ammunition trailer by himself while in service in 
August 1962.  He contends that this heavy lifting episode is 
the same episode that caused his service-connected hernia 
disorder.  Service medical records show that the veteran was 
seen in August 1962 for left inguinal hernia that had been 
present for some time and was painful on heavy lifting.  
Service records, however, are negative for complaints of back 
pain.  During the August 1963 Report of Medical History the 
veteran reported numerous complaints including occasional 
headaches, dizziness, poor vision in right eye, and hernia 
repair.  However, he did not report back pain and marked 
"no" when asked if he had a "bone, joint, or other 
deformity."  Both the November 1960 enlistment examination 
and the August 1963 separation examination show a normal 
spine.  

There is no evidence of a back disorder in the record until 
approximately 34 years later when, in September 1997, the 
veteran injured his back "on the job while lifting."  He 
submitted a Workers Compensation Claim in November 1997 
showing a diagnosis of herniated nucleus pulposus L5-S1.  

Upon review of the evidence, the Board finds that service 
connection for a back disorder is not warranted.  While the 
August 1962 service medical report confirms that the veteran 
was involved in an episode of heavy lifting, there is no 
indication in the numerous medical reports that he injured 
his back in August 1962 or at any other time in service.  The 
veteran's service medical records are silent for complaints 
of back pain during service and at separation the veteran 
reportedly had a normal spine.  The first showing of a back 
disorder after service is dated in 1997, approximately 37 
years after service, after the veteran reportedly injured his 
back while working.  This evidence of a back injury in 1997 
is significant negative evidence in this claim, particularly 
as the veteran denied any post-service back injuries during 
the RO hearing.  Transcript at 7.  In light of the evidence 
in service (which does not reflect any notations of a back 
injury or treatment for the back) and the veteran's testimony 
denying a post-service back injury (which is documented in 
the medical evidence of record), the Board finds that the 
veteran's allegation of sustaining a back injury in service, 
which was made many years after service in connection with a 
claim for compensation, is not credible.  

The Board declines to obtain a medical nexus opinion with 
respect to the back claim.  First, there is no credible 
evidence of a back disorder or injury in service or for many 
years following service.  Moreover, there is no competent 
evidence of record which relates the current back disability 
to service.  Accordingly, another VA examination is not 
warranted.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

2.	Sinusitis

Service medical records show that the veteran was treated for 
sinusitis in July 1962.  However, both the entrance and 
separation examinations in November 1960 and August 1963 show 
normal sinuses.  Also, during the August 1963 Report of 
Medical History the veteran marked "no" when asked if he 
suffered from "sinusitis."  However, in that same report 
the veteran complained of occasional headaches and dizziness.  

There is no evidence of sinusitis in the record until 
approximately 42 years later where a January 2004 private 
treatment record shows a diagnosis of sinusitis.  Also, 
during the May 2006 Travel Board hearing the veteran reported 
that he currently suffers from constant headaches and a runny 
nose.    

The Board finds that the preponderance of the evidence is 
against service connection for sinusitis.  First, while the 
veteran was treated for sinusitis in July 1962.  There is no 
indication that the veteran suffered from sinusitis at any 
other time during service.  Also, during his separation 
examination in August 1963 the veteran's sinuses were 
reportedly normal and he denied "sinusitis" in his Report 
of Medical History.  Second, medical records show that the 
next documented attack of sinusitis occurred in January 2004, 
approximately 42 years after service.  This considerable 
lapse of time between attack of sinusitis in service (July 
1962) and after service (January 2004) is significant 
negative evidence in this claim.  Moreover, there is no 
showing that the veteran has chronic sinusitis or continuity 
of symptomatology following service.  

The Board notes that at separation from service in August 
1963 and during the May 2006 Travel Board, the veteran 
complained of headaches.  Thus, it appears that the veteran 
is requesting service connection for headaches.  This issue 
has been referred to the RO in the introduction of this 
decision.  

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for sinusitis 
has not been established.  While there was one reference to 
sinusitis in the service medical records, the record does not 
indicate that this constituted the onset of a chronic 
disorder, particularly given the lack of follow-up history or 
ongoing continuous treatment for sinusitis.  Likewise, no 
sinusitis disability of a chronic nature was diagnosed after 
service.  Therefore, it cannot be found that the veteran 
currently has chronic sinusitis that had its onset during 
service, and service connection cannot be awarded.  
Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for sinusitis.

The Board declines to obtain a medical nexus opinion with 
respect to the sinusitis claim.  In view of the absence of 
chronic sinusitis in service, the negative findings of 
sinusitis at separation from service, the first showing of 
sinusitis 44 years after active duty, and the absence of 
competent evidence demonstrating a relationship between 
service and the current condition and the lack of continuity 
of symptomatology, the Board finds that a VA examination is 
not warranted.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).


Increased Rating Claim

The veteran contends that his service connected hernia 
disorder is more disabling than currently evaluated.  
Disability ratings are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2006).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2006).  

Since the veteran takes issue with the initial rating 
assigned when service connection was granted, the Board may 
assign separate ratings for separate periods of time based on 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

During service in August 1962, the veteran underwent left 
inguinal hernioplasty.  Later, by rating decision dated in 
November 2002, the veteran was granted service connection for 
left inguinal hernia repair and a noncompensable evaluation 
was assigned.  Subsequently, the veteran was granted service 
connection for a left inguinal hernia repair scar and 
assigned a non-compensable disability rating (this rating has 
not been the subject of a notice of disagreement and is not 
therefore before the Board for appellate review).  The 
veteran contends that his left inguinal hernia repair is more 
severe than currently evaluated, and that a compensable 
evaluation is warranted.  

After a review of the record, however, the Board finds that 
the objective evidence of record does not support the 
assignment of a compensable rating for any period of time 
covered by this appeal.

The veteran's hernia disorder is currently rated under 38 
C.F.R. § 4.114, Diagnostic Code (DC) 7338 (2006), as non-
compensably disabling.  Under DC 7338, a non-compensable 
rating is warranted where the inguinal hernia is small, 
reducible, or without true hernia protrusion.  A 10 percent 
rating is warranted where the inguinal hernia is 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  A 30 percent evaluation is warranted for a 
small hernia which is postoperative and recurrent or 
unoperated irremediable, and not well supported by a truss, 
or not readily reducible.  A 60 percent evaluation is 
warranted for a large, postoperative, recurrent hernia that 
is not well supported under ordinary conditions and not 
readily reducible, when considered inoperable. Note: Add 10 
percent for bilateral involvement, providing the second 
hernia is compensable.  

Evidence relevant to the current level of severity of the 
veteran's left inguinal hernia repair includes an October 
2002 VA examination.  At the time of the examination, the 
veteran complained of residual chronic pain in the left 
testis.  He also reported a history of prostate cancer in 
2001.  He was treated with radiation and seed implantation.  
Upon physical examination, the examiner noted that there was 
no hernia present.  The examiner also noted that examination 
of the left testis failed to demonstrate presence of a 
varicocele or hydrocele.  The impression was status post 
repair of a left inguinal hernia while on active duty, 
residuals manifesting as chronic recurring left inguinal 
discomfort, no recurrence of hernia noted.   

Also of record are various VA outpatient treatment reports  
and various private treatment records.  These records reflect 
treatment for various disorders including a diagnosis of 
prostate cancer in 1999.  

Considering such evidence in light of the criteria noted 
above, the Board finds the veteran's residuals of left 
inguinal hernia do not meet the criteria for either a 10 
percent rating or the next higher evaluation.  As noted 
above, a 10 percent evaluation requires a postoperative 
recurrent hernia which is readily reducible and well-
supported by a truss or belt.  A 30 percent evaluation 
requires a small hernia which is postoperative and recurrent 
or unoperated irremediable, and not well supported by a 
truss, or not readily reducible.  There is a complete absence 
of any clinical evidence on file which shows that the left 
inguinal hernia has been recurrent at any time since the 
August 1962 operation.  The October 2002 VA examination was 
negative for an inguinal hernia.  Also, the rating criteria 
for inguinal hernia do not provide for a compensable 
evaluation based upon pain or discomfort (separate from any 
painful scars).  As the criteria for the next higher 10 
percent rating are not met, it logically follows that the 
criteria for any higher evaluation likewise are not met.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate inguinal hernias, consideration of other 
diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the residuals of the veteran's left inguinal hernia repair, 
standing alone, cause marked interference with employment or 
require frequent hospitalizations or otherwise produce 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

In conclusion, the Board finds that the evidence does not 
warrant a compensable disability rating under DC 7338 or any 
other applicable diagnostic codes for the veteran's residuals 
of left inguinal hernia repair.


ORDER

Service connection for a back disorder is denied.

Service connection for sinusitis is denied.

Entitlement to a compensable disability rating for residuals 
of left inguinal hernia repair is denied.


REMAND

Upon entrance into service in November 1960 the veteran 
reportedly had 3º pes planus without rotation.  His August 
1963 separation examination also showed flat feet, bilateral.  
The veteran contends that his pes planus disorder worsened in 
service as a result of marching in service while carrying 
heavy loads and wearing combat boots.

Current private medical records show treatment for pes 
planus.  Specifically, a June 2003 treatment record shows 
complaints of swelling in the feet.  Also, a February 2005 
hand-written statement from Dr. D.B.W, the veteran's private 
physician, states that the veteran has "swelling and pain in 
his feet.  Chronically due to flat feet aggravated by 
military service continuing to the present."  However, it 
does not appear that Dr. D.B.W. reviewed the veteran's 
service medical records in making this statement.

Accordingly, the case is REMANDED for the following action:

1. The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to determine whether the veteran's 
current bilateral pes planus was 
aggravated by his military service from 
November 1960 to November 1963.  The 
claims folder must be made available to 
the examiner for review.

The examiner should elicit from the 
veteran his account of the history of his 
bilateral pes planus.  After reviewing 
the records and examining the veteran, 
the examiner is requested to express 
opinions as to the following questions:

?	Was there any increase in the over-
all severity of the bilateral pes 
planus during service from November 


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and October 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The veteran testified before the 
RO at a hearing in March 2004 and the undersigned at a Travel 
Board hearing in May 2006.  Transcripts of these hearings are 
associated with the claims folder.

The veteran has also raised the issues of entitlement to 
service connection for headaches and entitlement to service 
connection for prostate problems, secondary to service 
connected left inguinal hernia repair.  These matters are not 
currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
action.

The issues of service connection for bilateral pes planus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The medical evidence does not demonstrate that the 
veteran has a back disorder that had its onset during active 
duty or that is otherwise related to his service.

3.  The medical evidence does not demonstrate that the 
veteran has chronic sinusitis that had its onset during 
active duty or that is otherwise related to his service.

4.  The veteran's residuals of left inguinal hernia repair 
are currently manifested by 
chronic recurring left inguinal discomfort with no hernia 
present on physical examination.  


CONCLUSIONS OF LAW

1.  Service connection for a back disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  Service connection for sinusitis is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  The criteria for a compensable disability rating for 
residuals of left inguinal hernia repair have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7338 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's assertion that he 
suffers from a back disorder due to an August 1962 episode of 
heavy lifting in service.  He also contends that his current 
sinusitis is related to service.  Finally, he contends that 
his left inguinal hernia repair disorder is more disabling 
than evaluated.    



Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

The Board finds that VA satisfied its duty to notify by means 
of letters sent to the veteran in May 2002 and May 2004.  
These letters informed the veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Specifically, the 
May 2002 letter addressed the hernia and back issues and 
contained the requirements for obtaining service connection 
in a section entitled "What Must The Evidence Show To 
Establish Entitlement To The Benefit You Want?".  The May 
2004 letter addressed the issue of entitlement to service 
connection for sinusitis and contained the requirements for 
obtaining service connection in a section entitled "What 
Must the Evidence Show." These letters also requested that 
the veteran inform VA of any evidence that would support his 
claims.        

While the May 2004 letter explicitly asked the veteran to 
send "any evidence in [his] possession that pertains to 
[his] claim" the May 2002 letter admittedly does not contain 
this language.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, 
as a practical matter the Board finds that he has been 
notified of the need to provide such evidence.  The May 2002 
letter informed the veteran that additional information or 
evidence was needed to support his claims, and asked him to 
send the information or evidence to the RO.  Specifically, 
the May 2002 letter requested that the veteran "Send the 
information describing additional evidence or the evidence 
itself" to the address at the top of the letter.    

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. 

With regard to the back and sinusitis service connection 
issues on appeal, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his claims, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal until April 
2006.  Despite the untimely notice provided to the veteran, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability ratings and 
effective dates to be assigned are rendered moot.  

With regard to the left inguinal hernia repair rating issue 
on appeal, the veteran was provided with notice of what type 
of information and evidence was needed to substantiate his 
claim for a higher initial rating in various communications 
from the RO, but he was not provided with notice of the type 
of evidence necessary to establish an effective date for the 
disability on appeal until April 2006.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board also finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard, 4 Vet. App. at 394.  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for a higher rating, any question 
as to the appropriate effective dates to be assigned for this 
disability are rendered moot.  Also, as the RO has awarded 
the veteran a noncompensable rating for his left inguinal 
hernia repair from the earliest date possible, the date of 
the claim, any question as to the appropriate effective dates 
to be assigned for this disability are also rendered moot.

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  See, in addition to the VCAA notices 
described above, rating decision dated in November 2002, 
Statement of the Case dated in May 2003, Substantive Appeal 
received in June 2003, Supplemental Statement of the Case 
dated in April 2004, rating decision dated in October 2004, 
Notice of Disagreement received in November 2004, Statement 
of the Case dated in February 2005, Substantive Appeal 
received in March 2005, Supplemental Statement of the Case 
dated in March 2006, and statement in support of claim 
received in March 2006.  

In short, the Board finds that the duty to notify the veteran 
as to the evidence needed to substantiate his claim was 
satisfied, and the Board must now examine whether the duty to 
assist was satisfied.  For claims for service connection and 
higher initial ratings, the duty to assist includes obtaining 
relevant records.  38 C.F.R. § 3.159(c).  In the present 
case, the claims folder contains all available service 
medical records, VA treatment records, and private medical 
records.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA, see 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, and the Board 
will proceed with an analysis of this appeal.

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

        1.  Back

Both VA and private medical records show that the veteran 
currently has a back disorder.  A VA examination report dated 
in October 2002 characterizes the back disorder as "chronic 
lower back pain with MRI demonstrated disc bulge with left 
foraminal occlusion at L5-S1."  

The veteran initially contended that his current back 
disorder was caused by a spinal anesthetic administered in 
service.  Service medical records indicate that the veteran 
underwent a left inguinal hernioplasty in August 1962.  The 
anesthesia used for this procedure was noted to be spinal 
(pontocaine).  The veteran was afforded a VA examination for 
his back disorder in October 2002.  As above, the examiner 
diagnosed the veteran with "chronic lower back pain with MRI 
demonstrated disc bulge with left foraminal occlusion at L5-
S1."  However, the October 2002 VA examiner opined that it 
was highly unlikely that the administration of a spinal 
anesthetic in service would produce a herniated disc.  Based 
on this opinion, the RO denied service connection for a back 
disorder by rating decision in November 2002.  

The veteran currently contends that he injured his back while 
lifting an ammunition trailer by himself while in service in 
August 1962.  He contends that this heavy lifting episode is 
the same episode that caused his service-connected hernia 
disorder.  Service medical records show that the veteran was 
seen in August 1962 for left inguinal hernia that had been 
present for some time and was painful on heavy lifting.  
Service records, however, are negative for complaints of back 
pain.  During the August 1963 Report of Medical History the 
veteran reported numerous complaints including occasional 
headaches, dizziness, poor vision in right eye, and hernia 
repair.  However, he did not report back pain and marked 
"no" when asked if he had a "bone, joint, or other 
deformity."  Both the November 1960 enlistment examination 
and the August 1963 separation examination show a normal 
spine.  

There is no evidence of a back disorder in the record until 
approximately 34 years later when, in September 1997, the 
veteran injured his back "on the job while lifting."  He 
submitted a Workers Compensation Claim in November 1997 
showing a diagnosis of herniated nucleus pulposus L5-S1.  

Upon review of the evidence, the Board finds that service 
connection for a back disorder is not warranted.  While the 
August 1962 service medical report confirms that the veteran 
was involved in an episode of heavy lifting, there is no 
indication in the numerous medical reports that he injured 
his back in August 1962 or at any other time in service.  The 
veteran's service medical records are silent for complaints 
of back pain during service and at separation the veteran 
reportedly had a normal spine.  The first showing of a back 
disorder after service is dated in 1997, approximately 37 
years after service, after the veteran reportedly injured his 
back while working.  This evidence of a back injury in 1997 
is significant negative evidence in this claim, particularly 
as the veteran denied any post-service back injuries during 
the RO hearing.  Transcript at 7.  In light of the evidence 
in service (which does not reflect any notations of a back 
injury or treatment for the back) and the veteran's testimony 
denying a post-service back injury (which is documented in 
the medical evidence of record), the Board finds that the 
veteran's allegation of sustaining a back injury in service, 
which was made many years after service in connection with a 
claim for compensation, is not credible.  

The Board declines to obtain a medical nexus opinion with 
respect to the back claim.  First, there is no credible 
evidence of a back disorder or injury in service or for many 
years following service.  Moreover, there is no competent 
evidence of record which relates the current back disability 
to service.  Accordingly, another VA examination is not 
warranted.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

2.	Sinusitis

Service medical records show that the veteran was treated for 
sinusitis in July 1962.  However, both the entrance and 
separation examinations in November 1960 and August 1963 show 
normal sinuses.  Also, during the August 1963 Report of 
Medical History the veteran marked "no" when asked if he 
suffered from "sinusitis."  However, in that same report 
the veteran complained of occasional headaches and dizziness.  

There is no evidence of sinusitis in the record until 
approximately 42 years later where a January 2004 private 
treatment record shows a diagnosis of sinusitis.  Also, 
during the May 2006 Travel Board hearing the veteran reported 
that he currently suffers from constant headaches and a runny 
nose.    

The Board finds that the preponderance of the evidence is 
against service connection for sinusitis.  First, while the 
veteran was treated for sinusitis in July 1962.  There is no 
indication that the veteran suffered from sinusitis at any 
other time during service.  Also, during his separation 
examination in August 1963 the veteran's sinuses were 
reportedly normal and he denied "sinusitis" in his Report 
of Medical History.  Second, medical records show that the 
next documented attack of sinusitis occurred in January 2004, 
approximately 42 years after service.  This considerable 
lapse of time between attack of sinusitis in service (July 
1962) and after service (January 2004) is significant 
negative evidence in this claim.  Moreover, there is no 
showing that the veteran has chronic sinusitis or continuity 
of symptomatology following service.  

The Board notes that at separation from service in August 
1963 and during the May 2006 Travel Board, the veteran 
complained of headaches.  Thus, it appears that the veteran 
is requesting service connection for headaches.  This issue 
has been referred to the RO in the introduction of this 
decision.  

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for sinusitis 
has not been established.  While there was one reference to 
sinusitis in the service medical records, the record does not 
indicate that this constituted the onset of a chronic 
disorder, particularly given the lack of follow-up history or 
ongoing continuous treatment for sinusitis.  Likewise, no 
sinusitis disability of a chronic nature was diagnosed after 
service.  Therefore, it cannot be found that the veteran 
currently has chronic sinusitis that had its onset during 
service, and service connection cannot be awarded.  
Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for sinusitis.

The Board declines to obtain a medical nexus opinion with 
respect to the sinusitis claim.  In view of the absence of 
chronic sinusitis in service, the negative findings of 
sinusitis at separation from service, the first showing of 
sinusitis 44 years after active duty, and the absence of 
competent evidence demonstrating a relationship between 
service and the current condition and the lack of continuity 
of symptomatology, the Board finds that a VA examination is 
not warranted.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).


Increased Rating Claim

The veteran contends that his service connected hernia 
disorder is more disabling than currently evaluated.  
Disability ratings are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2006).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2006).  

Since the veteran takes issue with the initial rating 
assigned when service connection was granted, the Board may 
assign separate ratings for separate periods of time based on 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

During service in August 1962, the veteran underwent left 
inguinal hernioplasty.  Later, by rating decision dated in 
November 2002, the veteran was granted service connection for 
left inguinal hernia repair and a noncompensable evaluation 
was assigned.  Subsequently, the veteran was granted service 
connection for a left inguinal hernia repair scar and 
assigned a non-compensable disability rating (this rating has 
not been the subject of a notice of disagreement and is not 
therefore before the Board for appellate review).  The 
veteran contends that his left inguinal hernia repair is more 
severe than currently evaluated, and that a compensable 
evaluation is warranted.  

After a review of the record, however, the Board finds that 
the objective evidence of record does not support the 
assignment of a compensable rating for any period of time 
covered by this appeal.

The veteran's hernia disorder is currently rated under 38 
C.F.R. § 4.114, Diagnostic Code (DC) 7338 (2006), as non-
compensably disabling.  Under DC 7338, a non-compensable 
rating is warranted where the inguinal hernia is small, 
reducible, or without true hernia protrusion.  A 10 percent 
rating is warranted where the inguinal hernia is 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  A 30 percent evaluation is warranted for a 
small hernia which is postoperative and recurrent or 
unoperated irremediable, and not well supported by a truss, 
or not readily reducible.  A 60 percent evaluation is 
warranted for a large, postoperative, recurrent hernia that 
is not well supported under ordinary conditions and not 
readily reducible, when considered inoperable. Note: Add 10 
percent for bilateral involvement, providing the second 
hernia is compensable.  

Evidence relevant to the current level of severity of the 
veteran's left inguinal hernia repair includes an October 
2002 VA examination.  At the time of the examination, the 
veteran complained of residual chronic pain in the left 
testis.  He also reported a history of prostate cancer in 
2001.  He was treated with radiation and seed implantation.  
Upon physical examination, the examiner noted that there was 
no hernia present.  The examiner also noted that examination 
of the left testis failed to demonstrate presence of a 
varicocele or hydrocele.  The impression was status post 
repair of a left inguinal hernia while on active duty, 
residuals manifesting as chronic recurring left inguinal 
discomfort, no recurrence of hernia noted.   

Also of record are various VA outpatient treatment reports  
and various private treatment records.  These records reflect 
treatment for various disorders including a diagnosis of 
prostate cancer in 1999.  

Considering such evidence in light of the criteria noted 
above, the Board finds the veteran's residuals of left 
inguinal hernia do not meet the criteria for either a 10 
percent rating or the next higher evaluation.  As noted 
above, a 10 percent evaluation requires a postoperative 
recurrent hernia which is readily reducible and well-
supported by a truss or belt.  A 30 percent evaluation 
requires a small hernia which is postoperative and recurrent 
or unoperated irremediable, and not well supported by a 
truss, or not readily reducible.  There is a complete absence 
of any clinical evidence on file which shows that the left 
inguinal hernia has been recurrent at any time since the 
August 1962 operation.  The October 2002 VA examination was 
negative for an inguinal hernia.  Also, the rating criteria 
for inguinal hernia do not provide for a compensable 
evaluation based upon pain or discomfort (separate from any 
painful scars).  As the criteria for the next higher 10 
percent rating are not met, it logically follows that the 
criteria for any higher evaluation likewise are not met.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate inguinal hernias, consideration of other 
diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the residuals of the veteran's left inguinal hernia repair, 
standing alone, cause marked interference with employment or 
require frequent hospitalizations or otherwise produce 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

In conclusion, the Board finds that the evidence does not 
warrant a compensable disability rating under DC 7338 or any 
other applicable diagnostic codes for the veteran's residuals 
of left inguinal hernia repair.


ORDER

Service connection for a back disorder is denied.

Service connection for sinusitis is denied.

Entitlement to a compensable disability rating for residuals 
of left inguinal hernia repair is denied.


REMAND

Upon entrance into service in November 1960 the veteran 
reportedly had 3º pes planus without rotation.  His August 
1963 separation examination also showed flat feet, bilateral.  
The veteran contends that his pes planus disorder worsened in 
service as a result of marching in service while carrying 
heavy loads and wearing combat boots.

Current private medical records show treatment for pes 
planus.  Specifically, a June 2003 treatment record shows 
complaints of swelling in the feet.  Also, a February 2005 
hand-written statement from Dr. D.B.W, the veteran's private 
physician, states that the veteran has "swelling and pain in 
his feet.  Chronically due to flat feet aggravated by 
military service continuing to the present."  However, it 
does not appear that Dr. D.B.W. reviewed the veteran's 
service medical records in making this statement.

Accordingly, the case is REMANDED for the following action:

1. The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to determine whether the veteran's 
current bilateral pes planus was 
aggravated by his military service from 
November 1960 to November 1963.  The 
claims folder must be made available to 
the examiner for review.

The examiner should elicit from the 
veteran his account of the history of his 
bilateral pes planus.  After reviewing 
the records and examining the veteran, 
the examiner is requested to express 
opinions as to the following questions:

?	Was there any increase in the over-
all severity of the bilateral pes 
planus during service from November 
1960 to November 1963? And, if so,
     
?	Was this increase due to the 
natural progress of the 
condition?

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
explanations as to all medical 
conclusions rendered.  The examiner's 
attention is specifically directed to the 
service medical records dated from 
November 1960 to November 1963, post-
service medical records, and Dr. D.B.W.'s 
February 2005 hand-written statement.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
appellant's claims in light of 38 C.F.R. 
§§ 3.306 and 3.322.  If the benefit 
sought continues to be denied, the RO 
should issue a supplemental statement of 
the case (SSOC). Thereafter, if 
appropriate, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
SUSAN S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


